NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 26 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ROMULO ANTONIO PORTILLO,                         No. 18-15300

                Plaintiff-Appellant,             D.C. No. 2:17-cv-00394-JAD-
                                                 CWH
 v.

UNITED STATES OF AMERICA,                        MEMORANDUM*

                Defendant-Appellee.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Romulo Antonio Portillo, a former federal prisoner, appeals pro se from the

district court’s judgment dismissing for lack of subject matter jurisdiction his

Federal Tort Claims Act (“FTCA”) action arising from an allegedly negligent

miscalculation of Portillo’s sentence. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Snow-Erlin v. United States, 470 F.3d 804, 807 (9th

Cir. 2006). We affirm.

      The district court properly dismissed Portillo’s action for lack of subject

matter jurisdiction because the FTCA bars claims against the United States arising

out of false imprisonment. See 28 U.S.C. § 2680(h) (FTCA waiver does not apply

to any claim arising out false imprisonment); Snow-Erlin, 470 F.3d at 808-09 (“If

the gravamen of [p]laintiff’s complaint is a claim for an excluded tort under

§ 2680(h), then the claim is barred. . . . Plaintiff cannot sidestep the FTCA’s

exclusion of false imprisonment claims by suing for the damage of false

imprisonment under the label of negligence.”).

      Because we conclude the district court lacked jurisdiction, we do not

consider Portillo’s contentions regarding the merits of his claims.

      AFFIRMED.




                                          2                                     18-15300